DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 08/01/2022.
The application has been amended as follows: 

4. 	The display panel of claim 1, wherein the display structure further comprises a packaging layer on the pixel unit array. [[,]]
14. 	The display device of claim 11, wherein the display structure further comprises a packaging layer on the pixel unit array. [[,]]

Allowable Subject Matter
Claims 1, 4-7, 10-11, 14-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, Saida, discloses a display panel, comprising: a transparent substrate, a display structure arranged on the transparent substrate; and a protective film layer covering the display structure, wherein the display structure comprises a pixel unit array and a lead metal layer, wherein a laser barrier layer is arranged on the lead metal layer and in direct contact with a surface of the lead metal layer away from the transparent substrate, and an orthogonal projection of the laser barrier layer on the transparent substrate partially covers that of the lead metal layer on the transparent substrate. The prior art of records, individually or in combination, do not disclose nor teach “wherein the laser barrier layer is a single-layer structure made of one material, and whole top surface of the laser barrier layer is in direct contact with the protective film layer” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811